 

EXHIBIT 10.1







CONSULTING AGREEMENT







This CONSULTING AGREEMENT (hereinafter “Agreement”) is effective as of the 1st
day of January 2013, by and between CONSOLIDATION SERVICES, INC., a Delaware
corporation (the “Company”) and Richard S. Polep (the “Consultant”).




Whereas, Consultant has served as Chief Financial Officer from August 8th 2011
until December 31, 2012, without an agreement or consideration.




Whereas, the Company wishes to compensate Consultant for fulfilling the role of
CFO and would like to engage Consultant to remain in the role of CFO, for an
additional period.




NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties, intending to be bound legally, to the Agreement
as follows:




1.  Engagement.




(a)

The Company agrees to engage Consultant to perform the services of acting Chief
Financial Officer (“CFO”) of the Corporation for the period commencing on
January 1, 2013, through January 1, 2014 (the “Primary Term”), unless
Consultant’s engagement under this Agreement is terminated or extended pursuant
to Paragraphs 5, 6 or 7 of this Agreement.




(b)

Duties.  During the Term, Consultant shall serve as CFO of the Corporation and
shall report to the CEO of the Corporation.  If requested by the Chairman of the
Board of Directors of the Corporation, Consultant shall also serve, without
additional compensation or as an acting officer or director of any subsidiary,
affiliate or joint venture of the Corporation. Consultant shall perform such
duties and services as are incidental to the positions he holds or as he may,
from time to time, be requested to hold by the CEO of the Corporation.  The
Consultant will devote attention, skill, and energy to the business of the
Corporation, and will use his best efforts to promote the success of the
Corporation’s business, and will cooperate fully in the advancement of the best
interests of the Corporation.  Consultant will devote up to 20 hours weekly to
the Corporation’s activities at the direction of the CEO.  Nothing in this
Agreement, however, will prevent the Consultant from engaging in additional
business activities, personal investments and community affairs that are not
inconsistent with the Consultant’s duties under this Agreement.





1




--------------------------------------------------------------------------------




(c)

Primary Office.  Consultant’s primary office location shall be 2300 W. Sahara
Ave. Suite 800 Las Vegas, Nevada.  Consultant is also authorized to work from a
home office.




2.  Compensation.




(a)

Past Compensation.  The Company shall issue and Consultant shall accept, as full
compensation for serving as CFO of the Company from August 8th 2011 until
December 31st 2012, four hundred thousand (400,000) shares of the Company’s
common stock.




(b)

Forward Compensation.  The Company shall issue and Consultant shall accept, as
full compensation for serving as CFO of the Company from January 1st 2013 until
December 31st 2013, four hundred thousand (400,000) shares of the Company’s
common stock.




3.  Business Expense Reimbursement.




Upon presentation of receipts by Consultant, the Company shall, within fifteen
(15) business days, reimburse Consultant for all reasonable travel,
entertainment and other similar business expenses incurred by him in the
performance of his duties hereunder.

  

5.  Termination of Engagement.




(a)

By Company.  Notwithstanding Section 1(a) of this Agreement, the Consultant’s
engagement hereunder may be terminated by the Company, prior to the expiration
of the Term of this Agreement, as follows:




i.

Automatically, upon the death of the Consultant.




ii.

On the date on which the Company notifies the Consultant of the termination of
his engagement for Cause.  For purposes of this Agreement “Cause” shall mean:




(1)

Habitual neglect or insubordination (defined as a refusal to execute or carry
out lawful and prudent directions from the Board) where Consultant has been
given written notice of the acts or omissions constituting such neglect or
insubordination and Consultant has failed to cure such conduct, within thirty
(30) days following notice;








2




--------------------------------------------------------------------------------




(2)

Participation in any fraud against the Company.




(b)

By Consultant.  Notwithstanding Section 1(a) of this Agreement, Consultant may
terminate the employment relationship prior to the expiration of the Term of
this Agreement, as follows:




i.

By first giving the Company thirty (30) days’ advance notice of his intention to
terminate his engagement; or




ii.

In the event of a material breach of the Agreement or the engagement
relationship by the Company, including non-timely payment for services
     rendered, Consultant may terminate the Agreement without advance notice.




6.  Consequences of Termination.




Following the termination of Consultant’s Engagement pursuant to Paragraph 5,
above, the Company shall have no further obligation to the Consultant. For any
termination, voluntary or involuntary, the Company shall reimburse the
Consultant for all reasonable expenses Consultant incurred in connection with
his engagement and supported by receipts submitted to the Company within thirty
(30) days of the date of separation.




7.  Expiration and Renewal.




Unless notice of termination is provided in accordance with Paragraphs 5, this
Agreement shall continue for one (1) year, unless extended. Nothing shall
preclude the parties from extending the Agreement for a longer period provided
that it is acknowledged by a written document signed by both parties.




8.  Assignment of Rights.




The Company may assign all of its rights and obligations under this Agreement to
any person or entity acquiring the principal assets used and useful in the
operation of the Company provided such entity is financially able to honor the
obligations to the Consultant under the terms of this Agreement, and the Company
has secured the written consent of Consultant.











3




--------------------------------------------------------------------------------




This Agreement shall not be terminated by Company’s voluntary or involuntary
dissolution or by any merger in which Company is not the surviving or resulting
corporation, or on any transfer of all or substantially all of the Company’s
assets.  In the event of any such merger or transfer of assets, where the
Consultant has provided his written consent, the provisions of this Agreement
shall be binding on and inure to the benefit of the surviving business entity or
the business entity to which assets shall be transferred.  The Company shall
require a purchaser, buyer or assignee to fully assume the Company’s obligations
set forth herein prior to the purchase or assignment.




9.  Representations and Warranties.




The Company represents and warrants to the Consultant that this Agreement has
been duly authorized, executed and delivered by the Company, is the legal
obligation of the Company and is enforceable as to the Company in accordance
with its terms.




10.  Governing Law.




This Agreement shall be construed in accordance with and shall be governed by,
the laws of the State of Delaware without giving effect to rules governing
conflicts of law.




11.  Entire Agreement.




This Consulting Agreement contains the entire understanding and agreement
between the parties relating to the subject matter hereto except as otherwise
referred to herein, and supersedes any prior agreement between the parties,
whether written or oral.  Neither this Agreement nor any provision hereof may be
waived, modified, amended, changed, discharged or terminated, except by an
agreement in writing, signed by the party against whom enforcement of any
waiver, modification, change, amendment, discharge or termination is sought.  To
the extent any employee handbook or similar policies of the Company are
inconsistent with the Agreement, this Agreement shall control and govern.




12.  Counterparts.




This Agreement may be executed in counterparts, each of which shall be deemed an
original, and such counterparts together shall constitute a single instrument.




13.  Provisions Schedule.




To the extent any one or more of the provisions of this Agreement shall be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby but shall remain in full force and effect.





4




--------------------------------------------------------------------------------




14.  Headings.




The section headings herein are for convenience only and shall not be used in
interpreting or construing this Agreement.




15.  Notices.




Any notice required or permitted to be given under the provisions of this
Agreement shall be in writing and shall be deemed to have been duly delivered
and received (i) on the date of personal delivery, or (ii) on the date of
receipt (as shown on the return receipt) if mailed by certified or registered
mail, return receipt requested, postage prepaid, or sent by Federal Express or
similar courier service, with all charges prepaid, in each case addressed to the
following persons at the following addresses, or to such other person or other
addressed to the following persons at the following addresses, or to such other
person or other addresses as either party may designate by notice in writing to
the other party to this Agreement.


 




(a)

To the Consultant

          

Richard S. Polep

PO Box 491342

Los Angeles, CA 90049







(b)  To the Company:

CONSOLIDATION SERVICES, INC.

2300 W. Sahara Ave

Suite 800

Las Vegas, NV 89102

Atten: Gary Kucher










With a copy to:

Elliot H. Lutzker

Davidoff Hutcher & Citron LLP

605 Third Ave., 34th Floor

New York, NY 10158











5




--------------------------------------------------------------------------------




16.  Agreement to Arbitrate.




Any controversy or claim arising out of or relating to this Agreement, or breach
of this Agreement, shall be settled by arbitration in accordance with the
Arbitration rules of the American Arbitration Association, or any arbitral forum
mutually agreed to in writing by the parties.  The arbitrator shall issue a
written decision that will provide for any and all damages otherwise available
in a court of law.  Judgment on the award rendered by arbitrator may be entered
in any court having jurisdiction.    




There shall be one arbitrator selected by the parties. The Company shall pay all
fees and costs associated with the arbitration, including the attorney’s fees
and costs of Consultant should the arbitrator conclude that the Company breached
the Agreement in any respect, or Consultant is awarded any money, benefits or
damages as a result of the arbitration.




This Agreement does not create, and shall not be construed as creating any
rights enforceable by any person not a party to this Agreement, other than as
provided in Paragraph 8, assignment of rights.










(The remainder of this page left intentionally blank)


















































6




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first hereinabove written.










CONSOLIDATION SERVICES, INC.







By:   /s/ Gary Kucher

  Gary Kucher, CEO







Dated: 1/1/2013










CONSULTANT







By:  /s/ Richard S. Polep

  Richard S. Polep




Dated: 1/1/2013





























7


